 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 2:15-cr-0106 MCE CKD P
12                        Respondent,
13            v.                                          ORDER
14    CHRISTOPHER THOMAS KEGLER,
15                        Movant.
16

17          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255. (ECF No. 64.) Since movant may be entitled

19   to the requested relief if he can establish a violation of his constitutional rights, respondent is

20   directed to file an answer within sixty days of the effective date of this order. See Rule 4, Rules

21   Governing Section 2255 Proceedings.

22          Respondent shall include with the answer any and all transcripts or other documents

23   relevant to the determination of the issues presented in the motion. Rule 5, Rules Governing

24   Section 2255 Proceedings. Movant’s traverse, if any, is due on or before thirty days from the date

25   respondent’s answer is filed.

26   ////

27   ////

28   ////
                                                         1
 1          The Clerk of the Court shall serve a copy of this order, together with a copy of movant’s

 2   motion, on the United States Attorney or his authorized representative.

 3          IT IS SO ORDERED.

 4   Dated: February 26, 2020
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8   13:kegl0106.206

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
